DETAILED ACTION
The following is a response to Applicant’s communications filed July 18, 2022 that included amendments, which have been entered. In Applicant’s response, Applicant amended claims 1, 2, 4-7, 11, 12, & 14-17. Claims 10 and 20 were previously canceled. As a result of these amendments, claims 1-9 and 11-19 are allowable.




REASONS FOR ALLOWANCE
Claims 1-9 and 11-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 101
Examiner finds the Applicant’s argument that the 35 USC 101 rejections should be withdrawn to be persuasive. Specifically, Examiner finds particularly persuasive Applicants reasons set forth in pages 19-20 of Applicant’s response dated July 18, 2022. 
Further, Examiner submits the claims recite an improvement to the technology of memory performance in storing issues in address spaces of a database data structure with a limited byte length permitted by the data structure by reranking the issues to decongest the address spaces of the database by reciting “[a] computer-implemented method of triggering an issue balancing process, comprising,” “by one or more computing instances of a networked computing system, a first new rank value for a first issue … stored in a database, … having a rank value stored in a rank address space having a predetermined address space size corresponding to a maximum allowed rank length value that is based on a maximum byte limit for a field of a data structure being used to store each issue of the plurality of issues,” “comparing a rank value length of the first new rank value with a first rebalancing trigger length … less than the maximum allowed rank length value;” “in accordance with the rank value length of the first new rank value being greater than or equal to the first rebalancing trigger length: … decongesting, by the one or more computing instances of the networked computing system, the portion of the rank address space by rebalancing the portion of the rank address space, the rebalancing the portion of the rank address space comprising: updating, by the one or more computing instances of the networked computing system, a rank value of each issue of the subset of the plurality of issues, the rank value of each issue of the subset of the plurality of issues is updated such that: a spacing between adjacent rank values in the portion of the rank address space is increased; and a relative position of each issue of the subset of the plurality of issues in the portion of the rank address space with respect to other issues of the subset of the plurality of issues, before and after rebalancing the portion of the rank address space, remains unchanged,” as recited in claim 1, and similarly in claim 11. Further, these limitations are recite meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter.
In view of the foregoing, Examiner finds that these and the other additional limitations integrate the recited abstract idea into a practical application.
Accordingly, the 35 USC 101 rejections set forth in the previous action are withdrawn.

Prior Art
Examiner finds the Applicant’s argument that the prior art rejections should be withdrawn to be persuasive. Specifically, Examiner finds particularly persuasive those arguments in pages 10-12 arguing that the combination of Roblek and Kinnear either alone or in combination, fail to disclose or suggest all features of claim 1, and similarly claim 11, that now recite rebalancing by:
updating ... a rank value of each issue of the subset of the plurality of issues ... such that:
a spacing between adjacent rank value in the portion of the rank address space is increased, and
a relative position of each issue of the subset of the plurality of issues in the portion of the rank address space with respect to other issues of the subset of the plurality of issues, before and after rebalancing the portion of the rank address space, remains unchanged.

(emphasis added by Examiner).

With respect to claim 1, and similarly 11, Examiner submits that none of the cited prior art, taken individually or in any reasonable combination, teaches or suggests at least the following limitations:
calculating, by one or more computing instances of a networked computing system, a first new rank value for a first issue of a plurality of issues being stored in a database, each issue of the plurality of issues having a rank value stored in a rank address space having a predetermined address space size corresponding to a maximum allowed rank length value that is based on a maximum byte limit for a field of a data structure being used to store each issue of the plurality of issues;
…
decongesting, by the one or more computing instances of the networked computing system, the portion of the rank address space by rebalancing the portion of the rank address space, the rebalancing the portion of the rank address space comprising:
updating ... a rank value of each issue of the subset of the plurality of issues ... such that:
a spacing between adjacent rank value in the portion of the rank address space is increased, and
a relative position of each issue of the subset of the plurality of issues in the portion of the rank address space with respect to other issues of the subset of the plurality of issues, before and after rebalancing the portion of the rank address space, remains unchanged;

as recited in claim 1, and similarly claim 11. (emphasis added by Examiner). 
The closest prior art include Roblek, et al. (US 20140185815 A1), hereinafter Roblek, Kinnear, et al. (US 20130006689 A1), hereinafter Kinnear, and Qui, et al. (US 20110320555 A1), hereinafter Qui. However, neither Roblek nor Kinnear nor Qui, alone or in any reasonable combination, teach or suggest the whole of the aforementioned limitations of amended claim 1, and similarly claim 11 for the reasons set forth by Applicant. 
While the combination of Roblek and Kinnear does teach “updating ... a rank value of each issue of the subset of the plurality of issues ... such that: … a relative position of each issue of the subset of the plurality of issues in the portion of the rank address space with respect to other issues of the subset of the plurality of issues, before and after rebalancing the portion of the rank address space, remains unchanged” (see Kinnear at least Paragraphs [0048], [0061], & Fig. 4, wherein before and after reranking, tasks 1, 2, 7-16 maintain the same relative order with respect to new rank values of 4-6 in the rebalanced rank address space for tasks 3-5, and before and after the reranking, tasks 7-16 maintain relative order with respect to new rank value of 3 for task 6, and wherein “care is taken that the relative order is maintained within all task lists” and “only the order of selected tasks will be changed, thereby keeping the global order of all other tasks”), neither Roblek nor Kinnear nor Qui, alone or in any reasonable combination, teach or suggest, at least, updating the rank such that: “a spacing between adjacent rank value in the portion of the rank address space is increased” while, at the same time, the relative position of each issue also remains unchanged. Further, neither Roblek nor Kinnear nor Qui, alone or in any reasonable combination, teach or suggest, at least “a rank address space having a predetermined address space size corresponding to a maximum allowed rank length value that is based on a maximum byte limit for a field of a data structure.”
In addition, Examiner cites the new reference Güven, et al., Transforming Contact Center Processes to Facilitate Agent Efficiency and End User Enablement, IBM Research, RC24421 (W0711-106) (Nov. 2007), available at https://dominoweb.draco.res.ibm.com/reports/rc24421.pdf, hereinafter Güven, teaching dynamic reranking of content comprising top questions in a helpdesk portal. Id. at pp. 3-6. However, Güven does not teach or suggest the aforementioned features or otherwise cure the deficiencies of Roblek, Kinnear, and Qui.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 and 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Roblek, Kinnear, Qui, and Güven and/or any other additional reference(s) would be improper to teach the claimed invention.

Accordingly, the prior art rejections set forth in the previous action are withdrawn.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623